Title: To George Washington from William Strickland, 30 May 1796
From: Strickland, William
To: Washington, George


        
          Sir
          London May 30th 1796.
        
        By the civility of Mr Pinckney in seeking me out in this place, I had the honor of receiving your letter a few days since, & am consequently enabled to acknowledge the receipt of it by the Packet which will be made up tomorrow. I am extremely happy in being favoured with your recollection & should an opportunity present itself of being of service to you in making known to any one, who, as you state it, may have resolved on transplanting himself, the terms on which you propose disposing of your property or any other particulars connected with it, which may have come to my knowledge, I shall seize it with pleasure; but I am apprehensive that the power to be of service, may fall far short of the inclination; According to observations I have made both here & in America; of all classes of people, the farmer appears most rarely to emigrate & they who do emigrate, to have often other than good motives for it. The cause of this is easily assigned; of all the different professions in this country the farmer is the most respected, enjoys the greatest number of comforts, distinctions, & immunities & possesses the most property; he is moreover from habit or principle strongly attached to the soil on which he has been brought up, & to the country that places him in a station of so much respectability, & is according to his views & station in life in my opinion better circumstanced here than in any other country I have seen; it is therefore not to be wonderd at that so few people of this description should quit it; I therefore despair of meeting with such respectable characters, as I ought to introduce to you or you would choose to receive; but chance may throw them in my way. This statement of mine

has been frequently controverted in America, but I am sure your liberality will allow me to state an opinion founded on much observation, and which has been confirmed by the few gentlemen from America (& I wish for the sake of both our countries that they had been far more numerous) who with decerning eyes have travelled in this country.
        The letter with which you have favourd me, affords an opening which I regretted having lost when in America, for making a few agricultural remarks on subjects which struck me during my last year’s tour, & which the short time I was in Philadelphia after my return from the southward deprived me of the opportunity of communicating. these I will take the liberty of addressing you upon soon after my return home, when I shall also farther notice your letter, & the paper accompanying it, as naturally connected with the other subject; not having my memorandums with me in London I am not able to enter upon it at present.
        I was in hopes of having an opportunity, when in America, of introducing to your acquaintance a particular Friend of mine, who crossed the Atlantic with me, but who not having been in Philadelphia during that period, it never occurred. The person I allude to is Mr Miles Smith now residing at Ross Hall near New-Brunswick in N: Jersey, which estate he has purchased. Mr Smith is a gentleman of good family & connections in the county of York, with whom I have been intimately acquainted the greatest part of my life, & I take the liberty of mentioning him to you because, exclusively of his being an estimable character in every point of private life, he is by far the best practical farmer on a great scale of any gentleman with whom I ever was acquainted, & particularly in every branch of agriculture connected with the Plough or Sheep, & was looked up to as such by his whole neighbourhood, & nothing can more fully prove his intelligence than a most beautifully cultivated estate, which I remember not many years since little better than a wilderness, of which he still keeps the occupancy in his own hands, in Yorkshire. It appears to me that Mr Smith could not be in any part of the United States which I have seen, without being able to suggest much for the improvement of it; but as Mr S: has unfortunately lost his wife, since I returned to this country, & is left with a numerous young family, it is possible he may be under the necessity of returning home again; Such a character I am confident I need not

apologise for mentioning to you, having observed the patronage you have always extended to the meritorious stranger, & your desire of communicating with all those who could be of service to your country. I will add that Mr Smith has not had the slightest intimation of my intention of mentioning his name to you, in order to avoid any expectation on his part or inconvenience on yours, & that I shall not for the same reasons hereafter notice it to him.
        By a letter I received some time since from Mr Wadsworth of Connecticut, I was sorry to find, that of some seeds in part the same as those I took the liberty of presenting to you, few had grown, probably from having received damage on Shipboard, tho I had taken what care of them I was able; should yours have succeeded no better, there could no longer be any doubt of the fact & I should be desirous of being informed of it that I might have an opportunity of replacing any you would point out, or would allow me to substitute in their place; give me leave to add that I could experience no greater satisfaction, than in being of any service to you in my power in this country, or in executing any commission with which you would charge me; it would be the slightest return I could make for the civilities & attentions I received from you when in America, which I shall ever remember with pleasure & gratitude.
        The Board of Agriculture are steadily pursuing the object of their institution, with every prospect of this country & perhaps others, reaping much advantage from it, as I convey to you, along with this letter a parcel and a letter which Sr John Sinclair has this day put into my hands; I need say nothing more on this subject. I beg you will make my best respects to Mrs Washington & that you will believe me to be with the truest esteem & respect Sir Your very obedient, Humble Servant
        
          Wm: Strickland
        
        
          P.S. My direction (should it at any time be required) is W: S: York England.
        
      